 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   YUSSUF ABDULLE,

 9                              Petitioner,                CASE NO. C19-37-MJP-BAT

10           v.                                            ORDER GRANTING MOTION FOR
                                                           EXTENSION OF REPLY DUE
11   JEFFREY A. UTTECHT,                                   DATE AND NOTING DATE

12                              Respondent.

13          THE COURT, having considered the unopposed motion to extend Petitioner’s due date

14   for his Reply, along with the noting date, and the records and files herein, and noting counsel for

15   the Respondent in this case does not object to the extension, does hereby find and ORDER:

16          Petitioner’s motion for a continuance of the noting date to December 2, 2019 is

17   GRANTED. Petitioner’s Reply shall be filed by said noting date.

18          DATED this 12th day of November, 2019.

19

20                                                              A
                                                          BRIAN A. TSUCHIDA
21                                                        United States Magistrate Judge

22

23


     ORDER GRANTING MOTION FOR
     EXTENSION OF REPLY DUE DATE AND
     NOTING DATE - 1
